Citation Nr: 0940859	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-18 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for diabetes mellitus, type II, for the period 
January 1, 2007, to February 23, 2007.  

2.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus, type II, from February 23, 
2007.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel








INTRODUCTION

The Veteran served on active duty from November 1977 to 
December 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which granted service connection for 
diabetes mellitus, type II, and awarded a 10 percent rating, 
effective January 1, 2007.  After the Veteran appealed, the 
RO in Atlanta, Georgia, in a June 2007 rating decision, 
increased the disability rating to 20 percent, effective 
February 23, 2007.

Despite this grant of a rating increase, the Veteran has not 
withdrawn his claim for an increased rating for diabetes and 
is presumed to be seeking the maximum benefits allowed by law 
and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In 
addition, where, as is the case here, an award of service 
connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  Such consideration is 
reflected by the characterization of the claim as shown on 
the title page.


FINDINGS OF FACT

1.  For the period January 1, 2007, to February 23, 2007, the 
evidence reflects that the Veteran's diabetes was manageable 
by restricted diet only and did not require him to take 
insulin and to follow a restricted diet or to take an oral 
hypoglycemic agent and to follow a restricted diet.

2.  From February 23, 2007, forward, the evidence reflects 
that the Veteran's diabetes requires him to take an oral 
hypoglycemic agent and follow a restricted diet.  There is no 
medical evidence of required restrictions on his activities 
due to diabetes, or the use of insulin, or of any episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for diabetes mellitus, type II, have not been met for 
the period January 1, 2007, to February 23, 2007.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2009).

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, have not been met for the period 
from February 23, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, 
Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in a notice from VA 
dated in July 2006 as part of the Benefits Delivery at 
Discharge (BDD) Program.  In this notice, the Veteran was 
notified of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) also was added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  In the case of 
an increased initial rating claim, no duty to provide the 
notice described in 38 C.F.R. § 3.159(b)(1) of this section 
arises upon receipt of a Notice of Disagreement.  Therefore, 
regarding an initial increased rating for diabetes, further 
VCAA notice is not applicable.  Instead, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Prior to the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the July 2006 correspondence. 

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to this matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with this claim would not cause any prejudice to 
the appellant.

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that a claim for a higher rating when placed in appellate 
status by disagreement with the original or initial rating 
award (service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is 
not a new claim for an increased  rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

By way of the March 2007 rating decision under appeal, the 
Veteran was granted service connection for diabetes mellitus, 
type II, and awarded a 10 percent rating, effective January 
1, 2007.  The disability rating was done pursuant to the 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).  

Under the applicable criteria, a 10 percent rating is 
warranted for diabetes manageable by restricted diet only.  A 
20 percent rating is warranted for diabetes requiring insulin 
and a restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).  
A note to the rating criteria instructs that compensable 
complications of diabetes should be evaluated separately 
unless they are part of the criteria used to support a 100 
percent rating and that noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  

Factual Background and Analysis

Near the time of the Veteran's September 2006 discharge 
examination, August 2006 service treatment records indicated 
that the Veteran had been a diabetic for less than five years 
and that he had an uncomplicated and controlled disease.  A 
diabetic screening did not show any significant 
ophthalmologic abnormalities due to his diabetes.  

The Veteran underwent a VA general medical examination in 
October 2006.  It was noted that his diabetes mellitus, type 
II, was controlled by diet. 

A May 2007 note from a doctor at the Maxwell Air Force Base 
clinic noted that the Veteran was a diabetic, that it was 
recommended he be on Glucophage, and that he began taking 
Glucophage on February 23, 2007.  

Based on the evidence of record, the Board finds that the 
Veteran's service-connected diabetes mellitus, type II, prior 
to February 23, 2007, was manifested by no more than the use 
of a restricted diet.  The October 2006 VA examination noted 
that the Veteran's diabetes was controlled by diet.  This VA 
examination was conducted between the Veteran's September 
2006 discharge examination and his actual discharge on 
December 31, 2006.  There is no other competent medical 
evidence of record in the claims file during the time period 
between the grant of service connection, effective January 1, 
2007 and February 23, 2007, which relates to the Veteran's 
symptomatology for diabetes.  There is no competent medical 
evidence that the Veteran required use of an oral 
hypoglycemic agent or insulin during this time period.  
Therefore, the Board finds that a rating in excess of 10 
percent for the Veteran's service-connected diabetes 
mellitus, type II, for the period prior to February 23, 2007, 
is not warranted.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected diabetes mellitus, since February 
23, 2007, is manifested by no more than the required use of 
an oral hypoglycemic agent and a restricted diet.  There is 
no probative evidence demonstrating the need for insulin or 
the regulation of activities because of diabetes.  The 
competent medical evidence of record does not reflect that 
the Veteran's diabetes requires medically directed 
"regulation of activities", defined in Diagnostic Code 7913 
as "avoidance of strenuous occupational and recreational 
activities".  Nor is there any evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, or a progressive loss of weight and 
strength because of this disorder.  Therefore, the Board 
finds that a rating in excess of 20 percent for the Veteran's 
service-connected diabetes mellitus, type II, for the period 
from February 23, 2007, is not warranted.  

In addition, competent medical evidence reflects that with 
the exception of hypertension, the Veteran does not have any 
additional compensable diabetic complications such as 
diabetic retinopathy, skin symptoms, peripheral vascular 
disease, or peripheral neuropathy of the extremities.  
Consequently, the assignment of a separate disability rating 
for any other condition is not warranted under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1).

In his contentions, the Veteran did not assert that any of 
his symptoms were commensurate with a higher rating under the 
appropriate Diagnostic Code.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The Board has carefully considered the 
Veteran's personal report of his symptoms and finds he is 
competent regarding what he is able to experience through his 
senses.  However, while the Veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  As the Veteran does not have medical expertise, the 
Board finds his statements to be less persuasive than the 
medical evidence noted above.

The Board acknowledges the Veteran's contentions that his 
diabetes mellitus is more severely disabling.  However, the 
Veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board also finds that the evidence of record does not 
support submission of the file for extraschedular 
consideration of the disability ratings at issue.  There is a 
three-step analysis for determining whether an extraschedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  First, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability and the established criteria 
found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by 
the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalizations).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  Id. at 116.  

After a thorough review of the record, the Board is convinced 
that the rating criteria reasonably describes the Veteran's 
disability levels and symptomatology for his diabetes during 
the time period of this appeal, and that the assigned staged 
ratings are adequate.  Therefore, no referral for 
extraschedular consideration is required in this case.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against awarding an initial disability rating in 
excess of 10 percent for diabetes prior to February 23, 2007, 
and awarding a disability rating in excess of 20 percent 
since February 23, 2007.  See Fenderson, supra.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for diabetes mellitus, type II, for the period 
January 1, 2007, to February 23, 2007, is denied.

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, type II, from February 23, 2007, is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


